Citation Nr: 0827557	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-02 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to a higher initial evaluation for atypical 
stable angina, evaluated as 10 percent disabling from October 
22, 2003, to May 24, 2007, and as 30 percent disabling from 
May 24, 2007, forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to May 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska.  That decision awarded the veteran 
service connection and a 10 percent rating for atypical 
stable angina, effective from October 22, 2003, and denied 
service connection for hearing loss.  A hearing was held at 
the RO before the undersigned Veterans Law Judge in May 2005.  
In April 2007, the Board remanded the current issues for 
further development.  The RO increased the veteran's 
disability rating for atypical stable angina to 30 percent, 
effective from May 24, 2007, in an August 2007 rating 
decision.

The issue of the evaluation for atypical stable angina is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifest in 
service and is unrelated to service.  

2.  Sensorineural hearing loss was not manifest to a degree 
of 10 percent within one year of service separation. 




CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred or 
aggravated in service, and organic disease of the nervous 
system may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied through an October 
2003 letter to the veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.

The veteran was notified of effective dates for ratings and 
degrees of disability in May 2007.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Any deficiencies in VA's duties to 
notify the veteran concerning effective date or degree of 
disability for the service connection claim is harmless, as 
service connection has been denied thus rendering moot any 
issues with respect to implementing an award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records and examined the veteran in December 2003 and 
May 2007.  The representative has suggested that the May 2007 
VA examiner made a mistake in her analysis.  However, the 
Board finds that remand for an additional opinion is not 
required, as the examiner pointed to several other reasons as 
the basis for her opinion, as detailed below.  Therefore, VA 
has satisfied its assistance duties.

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).  

Organic disease of the nervous system (including 
sensorineural hearing loss) may be presumed to have been 
incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Service medical records do not show treatment for or a 
diagnosis of hearing loss.  On service evaluation in February 
1981, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
15
LEFT
0
5
0
0
15

On VA examination in December 2003, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
30
50
95
LEFT
20
20
20
25
35

Speech recognition scores, using the Maryland CNC test, were 
100 percent in the right ear and of 92 percent in the left 
ear.  The veteran reported some communication difficulty 
since service with gradual changes, right greater than left 
ear.  He reported hazardous noise while in service to include 
5 tours in Vietnam, air crew member on aircraft, Morse code, 
and headsets.  Post-service work had been as a civil service 
employee.  

On VA evaluation in June 2004, the veteran reported that he 
had a history of noise exposure during service, having worn 
headsets for 25 years.  A multifactorial influence on his ear 
problems was discussed with him.  

A VA examination was conducted in May 2007.  The audiologist 
reviewed the contents of the veteran's claims folder to 
include 7 audiograms in service which were within normal 
limits, including the one in February 1981.  The veteran 
stated that he had been a Morse Code intercept operator and 
had used headphones for 8 hours a day during service, and 
that he had been on flying status in Vietnam for 5 years, and 
had shot skeet in 1972 on a team.  As a civilian, he had done 
work which required frequent flights in small planes, and he 
denied recreational noise exposure.  He had had a high fever 
in 2003, and had noted a change in his hearing at about that 
time and the onset of tinnitus.  His pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
50
105
LEFT
20
25
25
30
35

Speech recognition scores, using the Maryland CNC test, were 
84 percent in the right ear and of 94 percent in the left 
ear.

The diagnosis was sensorineural hearing loss.  The 
audiologist indicated that the veteran had indicated that the 
use of headphones during service was on both ears.  The 
audiologist stated that this suggested that both ears would 
receive equal exposure to noise and cause a fairly 
symmetrical hearing loss which he did not have.  The veteran 
was right handed shooter which the audiologist indicated 
would suggest that while on the skeet team in 1972, the left 
ear would have received greater exposure to noise and show 
the greater degree of hearing loss, which it does not.  The 
audiologist stated that the configuration of the veteran's 
hearing loss was not pathognomonic for noise exposure.  Also, 
she indicated that the American College of Occupational and 
Environmental Medicine (ACOEM) issued an Evidence Based 
Statement on Noise-Induced Hearing Loss in 2002, indicating 
that the rate of hearing loss due to chronic exposure was 
greatest during the first 10-15 years of exposure and 
decreases as the hearing threshold increases.  She indicated 
that all of the audiograms through the last one in service in 
1981 indicated normal thresholds bilaterally.  She indicated 
that the AMOEM statement also notes that hearing loss due to 
noise does not progress once the exposure to noise is 
discontinued and that noise exposure alone usually does not 
produce a loss greater than 75 dB in the high frequencies.  
The examiner indicated that this information was also 
supported by a recent Institute of Medicine Report on Noise 
and Military Service, in 2005.  She stated that there was no 
evidence that the veteran sought any evaluation or treatment 
of the hearing loss until 2003.  For these reasons, in the 



examiner's opinion, the current hearing loss did not have its 
onset during service and was not related to in-service 
disease or injury.  

Hearing loss disability was not shown in service and has not 
been related to service by competent medical evidence.  To 
the contrary, the VA examiner in 2007 indicated that she 
felt, based on her review of the evidence and medical 
literature, that the veteran's hearing loss was not related 
to service.  There is no competent medical evidence of record 
to the contrary.  Nor is there any evidence of record that 
the veteran's sensorineural hearing loss was manifest to a 
degree of 10 percent within one year of service discharge.  
The veteran's representative has taken issue with the 
proposition that a right handed shooter would sustain more 
hearing loss in his left ear than his right.  However, the 
examiner considered a gamut of evidence besides the veteran's 
shooting hand in deciding that he did not have hearing loss 
from service.  

In statements including his sworn hearing testimony in May 
2005, the veteran has indicated that in-service activities 
caused hearing loss.  However, as a layperson, his opinion on 
this matter requiring medical expertise is of no probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  The 
veteran has submitted a newspaper article which indicates 
that British intercept operators have been compensated for 
hearing loss caused by too much eavesdropping, and that the 
newspaper staff blamed inadequate headphones for the hearing 
damage.  The operators had turned the gain up to "full" if 
foreign transmissions were difficult to understand, and some 
transmissions were accompanied by constant buzzing and 
cracking.  However, the article pertains to others and is not 
as probative as the medical opinion from May 2007 which 
pertains specifically to the veteran and considers his 
medical records and history and recent medical literature.  

In light of the above, service connection is not warranted 
for bilateral hearing loss disability.  The preponderance of 
the evidence is against the claim and there is no 



doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for bilateral hearing loss disability is 
denied.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The Board remanded the issue of entitlement to a higher 
rating for atypical stable angina to the RO in April 2007, to 
have a cardiologist determine the level of activity, 
expressed in metabolic equivalents (METs), that results in 
dyspnea, fatigue, angina, dizziness, or syncope for the 
veteran.  The VA examination report which was provided in May 
2007 does not provide such information, and such information 
is necessary because it is part of the rating criteria.  
Accordingly, remand is required.  RO compliance with a remand 
is not discretionary.  When an RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the severity 
of his atypical stable angina. All 
tests deemed necessary should be 
performed.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.

The cardiology examination should 
include appropriate testing to 
determine the level of activity, 
expressed in metabolic equivalents 
(METs), that results in dyspnea, 
fatigue, angina, dizziness, or syncope.  
If such testing cannot be undertaken 
due to medical reasons, the medical 
examiner should provide an estimate of 
the level of activity that results in 
those symptoms.  

The examiner should also indicate 
whether the veteran has had more than 
one episode of acute congestive heart 
failure in the past year; and what the 
left ventricular ejection fraction is.

The complete examination findings, 
along with the complete rationale for 
all opinions expressed, should be 
clearly set forth in the examination 
report.

2.  Readjudicate the claim on appeal, 
with application of all appropriate 
laws and regulations, and consideration 
of any additional information obtained 
as a result of this remand.  If any 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


